246 N.J. Super. 224 (1991)
587 A.2d 279
STATE OF NEW JERSEY, DEPARTMENT OF ENVIRONMENTAL PROTECTION, PLAINTIFF-APPELLANT CROSS-RESPONDENT,
v.
J.T. BAKER CHEMICAL COMPANY, DEFENDANT-RESPONDENT CROSS-APPELLANT.
Superior Court of New Jersey, Appellate Division.
Argued February 4, 1991.
Decided February 21, 1991.
Before Judges PETRELLA, BILDER and MUIR, Jr.
Ronald P. Heksch, Deputy Attorney General, argued the cause for appellant-cross-respondent (Douglas S. Eakeley, Acting *225 Attorney General of New Jersey, attorney; Michael R. Clancy, Assistant Attorney General, of counsel; Ronald P. Heksch, on the brief).
Theodore L. Garrett, of the Washington, D.C. Bar, admitted pro hac vice, argued the cause for respondent-cross-appellant (Hannoch Weisman, attorneys; Theodore L. Garrett and Irvin M. Freilich, on the brief).
PER CURIAM.
Affirmed substantially for the reasons given in Judge Diana's opinion of April 28, 1989, reported at 234 N.J. Super. 234, 560 A.2d 739 (Ch.Div. 1989). We are satisfied his factual findings are supported by substantial credible evidence in the record. See Rova Farms Resort v. Investors Ins. Co., 65 N.J. 474, 484, 323 A.2d 495 (1974).